DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7, 8 and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole:
a part of a capacitance path between the plurality of drive electrodes and the plurality of receiving electrodes is blocked via a deformation of at least one of the plurality of dummy drive electrodes or at least one of the plurality of dummy receiving electrodes.
Sakaue discloses first sensor electrodes, second sensor electrodes, first dummy electrodes and second dummy electrodes ([0042-0045, 0055], See Fig. 7), but fails to disclose blocking a part of the capacitance path between drive electrodes and receiving electrodes by deforming the dummy electrodes. Noguchi discloses the dummy electrodes do not sense touch ([0142]), but fails to disclose blocking a part of the capacitance path between drive electrodes and receiving electrodes by deforming the dummy electrodes. Kim096 discloses spacing between the dummy electrodes to block the capacitance path and disposing the dummy electrode in an area between the drive 

As per claim 12, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole:
a part of a capacitance path between the plurality of drive electrodes and the plurality of receiving electrodes is blocked via a deformation of at least one of the plurality of dummy drive electrodes.
Sakaue discloses first sensor electrodes, second sensor electrodes, first dummy electrodes and second dummy electrodes ([0042-0045, 0055], See Fig. 7), but fails to disclose blocking a part of the capacitance path between drive electrodes and receiving electrodes by deforming the dummy electrodes. Noguchi discloses the dummy electrodes do not sense touch ([0142]), but fails to disclose blocking a part of the capacitance path between drive electrodes and receiving electrodes by deforming the dummy electrodes. Kim096 discloses spacing between the dummy electrodes to block the capacitance path and disposing the dummy electrode in an area between the drive electrodes ([0079-0088], See Figs. 7A/B and 8A/B), but fails to disclose blocking a part of the capacitance path between drive electrodes and receiving electrodes by deforming the dummy electrodes. References Song and Kim181 fail to disclose the deficiencies of Sakaue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ANDREW LEE/Examiner, Art Unit 2624                

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624